UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number 000-22166 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) MINNESOTA (State of incorporation) 41-1439182 (I.R.S. employer identification no.) 2350 Helen Street North St. Paul, Minnesota (Address of principal executive offices) 55109 (Zip code) (651) 770-2000 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title Of Each Class Name Of Each Exchange On Which Registered COMMON STOCK, PAR VALUE $. The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, (as defined in Rule405 of the Securities Act).Yes£NoT Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.Yes£NoT Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer£Accelerated filer£Non-accelerated filer£Smaller reporting companyT Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes£NoT As of June 29, 2007 (the last business day of the Registrant’s most recently completed second fiscal quarter), the aggregate market value of the Common Stock of the Registrant (based upon the closing price of the Common Stock at that date as reported by The Nasdaq Stock Market), excluding outstanding shares beneficially owned by directors and executive officers, was $44,316,000. As of March14, 2008, 10,581,722shares of Common Stock of the Registrant were outstanding. PartIII of this Annual Report on Form 10-K incorporates by reference information (to the extent specific sections are referred to herein) from the Registrant’s definitive Proxy Statement for its 2008 Annual Meeting of Stockholders to be held May 21, 2008 (the “2008 Proxy Statement”). Form 10-K For the fiscal year ended December 31, 2007 TABLE OF CONTENTS PART I ITEM 1.BUSINESS2 ITEM
